DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
see Merriam-Webster’s Online Dictionary. Examiner first notes that the term “coupled” is never explicitly used to define the relationship between the track (30) and any other component of the device. Furthermore, Examiner further notes that the phrase “insertion assembly” is not explicitly used in Applicant’s instant disclosure. Examiner notes that while there is no ad haec verba requirement that the claim terminology be imported from the specification the instant usage of an “insertion assembly” and construction of the claims to recite various components of the invention of the “insertion assembly” creates substantial confusion as to the metes and bounds of such an “assembly” and how the various sub-components (as claimed) may be dependent, incidental, and/or distinctive from one another and additional separately claimed components (see in particular the “track” and “locking mechanism”).
Specifically, in the instant case the “insertion assembly” is claimed as comprising (i) a catheter and (ii) a locking mechanism and that the (b) insertion assembly is recited separately from the (c) a track. The “track” is defined by reference numeral (30 – Fig. 6A) which appears to include the “locking mechanism” (128) as an incidental part thereof – as such, it would appear that as disclosed, the “track” is actually considered to be a subcomponent of the “insertion assembly” and not a wholly separate and distinctive component. Specifically, if the “locking mechanism” is claimed as part of the “insertion assembly” and is disclosed as being an incidental component of the track (see Fig. 6A) then logically, the “track” must, itself, be part of the “insertion assembly” 
As such, the claim(s) are unclear as to the metes and bounds of “insertion assembly” and to what extent the various other claimed components e.g. the “a locking mechanism” which is claimed as being “comprised” by the “insertion assembly” and the “a track” which is claimed as being “coupled to the insertion assembly” are incidental or distinctive from one another. In other words, if the track is to be excluded from being part of the “insertion assembly” then it is unclear how the “locking mechanism” (which is disclosed as being an incidental component of the track – see Fig. 6A) can be “comprising” part of the “insertion assembly” and likewise it is unclear to what extent the “track” is “coupled to the insertion assembly”.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2005/0192545 (“Voorhees”).

A hollow needle (126) comprising a needle body (130) having a sharp distal tip (134), the needle body having a proximal end supported by a needle hub (128);
An insertion assembly comprising:
	A catheter (160) comprising a catheter tube and a hub at a proximal end thereof (see Fig. 1), the catheter tube configured to be coaxially disposed over the needle (see Fig. 1) with the tube hub being disposed distal to the needle hub (see Fig. 2, 2A, 3), and
	A locking mechanism (125) operatively coupled to the needle and configured to allow slideable extension of the needle within the insertion assembly (see Figs. 2-3 in sequence),
	Wherein when the needle is withdrawn through a portion of the insertion assembly from a first position (Fig. 2) to a second position (Fig. 3), the locking mechanism engages (see with 115, 118) at the second position so as to prevent further travel of the needle with respect to the locking mechanism to isolate the distal tip of the needle (see Fig. 3) and prevent inadvertent needle sticks; and
A track (110) coupled to the insertion assembly, wherein sliding motion of the insertion assembly over the needle is directed along said track in a direction which is substantially parallel to a longitudinal axis of the needle (See Figs. 2-3 in sequence), wherein the needle hub locks onto the track in the second position (see Fig. 3).
Regarding Claim 2, Voorhees discloses the locking mechanism to comprise a binding element (118, 125) wherein the binding element comprises an unlocked position (see generally 
wherein the binding element comprises a locked position (Fig. 3) restraining motion of the needle with respect to the insertion assembly upon a specified amount of withdrawal of the needle into the insertion assembly (i.e. once 125 moves proximally beyond 118 – see Fig. 3 – 118 is allowed to deflect upward such that 118b serves as a stop to distal travel of 125).
Regarding Claim 3, Voorhees discloses the binding element acts to bind motion of the needle in place to prevent further travel with respect to the locking mechanism (see Fig. 3 – Par. 26).
Regarding Claim 4, Voorhees discloses at least a portion of the insertion assembly sheaths the distal tip of the needle upon engagement of the locking mechanism with the needle (see Fig. 3 – Par. 26).
Regarding Claim 5, Voorhees discloses the insertion assembly further comprising: 
a base (140, 146) configured to be releasably engaged to catheter hub (Par. 27);
wherein the upon engagement of the locking mechanism with the needle the catheter hub may be disengaged from the base so as to separate the catheter from the insertion assembly and needle, the distal tip of the needle remaining isolated within the insertion assembly (see Fig. 3 – Par. 26, 27).
Regarding Claim 9, Voorhees discloses the catheter hub is releasably secured to the insertion assembly (see Par. 26, 27 – via 146); and 
.
Claim(s) 1-4  and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,917,669 (“Bonaldo”).
Regarding Claim 1, Bonaldo discloses an insertion tool (10) for inserting a catheter (62) into a body of a patient (see Fig. 7), comprising:
A hollow needle (20) comprising a needle body (i.e. the shaft) comprising a sharp distal tip (see Fig. 3), the needle body having a proximal end (i.e. the end of the shaft opposite the distal tip) supported by a needle hub (inter alia 18; see Fig. 3);
An insertion assembly (inter alia 12, 62) comprising a catheter tube (see i.e. the tubular shaft of 62 – see Fig. 6) and a hub (i.e. the proximal hub portion of the catheter – see Fig. 6) at a proximal end thereof, the catheter tube being configured to be coaxially disposed over the needle with the tube hub being disposed distal of the needle hub (see generally Fig. 6 – particularly when the catheter hub is fully seated upon the needle hub (18) such that distal tip of the needle is exposed for insertion into the patient’s vasculature via piercing of the skin/vasculature; and
A locking mechanism (inter alia 43, 48) operatively coupled to the needle (see Fig. 3) and configured to allow slideable extension of the needle within the insertion assembly (see Fig. 1 and Fig. 3); and

Bonaldo discloses a track (34) coupled (i.e. provided as part thereof) to the insertion assembly;
Wherein sliding motion of the insertion assembly over the needle is constrained along said track in a direction parallel to a longitudinal axis of the needle (see Fig 1 and Fig. 3 whereby the track services as a longitudinal guide for constrained movement of 44/46).
Regarding Claim 2, Bonaldo discloses that the locking mechanism comprises a binding element (48 which binds with 36/28 within slot 43);
Wherein the binding element comprises an unlocked positon (i.e. between Fig. 1 and Fig. 3 within track 34) configured to allow translation of the needle with respect to the insertion assembly along a longitudinal axis of the needle (see Fig. 1 and 3 in series); and
Wherein the binding element comprises a locked position (see Fig. 3 – when 48 is bindingly received within 43) restraining motion of the needle with respect to the insertion assembly upon a specific amount of withdrawal of the needle into the insertion assembly (i.e. the distance between Fig. 1 and Fig. 3).
Regarding Claim 3, Bonaldo provides for the binding element to act to bind motion of the needle in place to prevent further travel with respect to the locking mechanism (see Fig. 3; Detailed Description, Par. 7).

Regarding Claim 9, Bonaldo discloses the catheter hub is releasably secured to the insertion assembly (i.e. hub of the catheter is received on the nose 18 of the cannula hub which thereby constrains the catheter hub to the insertion assembly); and 
wherein the catheter hub is configured to be releasably detached to separate the catheter from a remainder of the insertion assembly (see Fig. 7), the remainder comprising the locking mechanism and needle bound thereto (see Fig. 7).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0192545 (“Voorhees”) as discussed above, and further in view of U.S. Publication No. 2003/0153874 (“Tal”).
Regarding Claim 6, Voorhees discloses the invention substantially as claimed except that the needle comprises a notch through the wall of the needle to form a side opening to permit the flashback of blood. However, Tal discloses a related vascular access device (see e.g. Fig, 4) comprising a needle (142) configured to be coaxially received within a catheter (see e.g. 150 and/or 160) wherein the needle includes not only a fenestration/opening at the sharp distal tip (176), but also a side opening (149) defined within the needle shaft, Tai discloses that such an opening, in combination with a translucent catheter (Par. 34), permits egress of blood to be clearly visualized thereby permitting a user to determine that puncture of a blood vessel has occurred. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the invention of Voorhees to comprise a side opening within the needle in combination with a translucent catheter, as disclosed by Tal, In order to serve as an alternative visual cue to a user that proper vascular access has occurred. Utilizing a flashback visualization technique known to the prior art will be understood to be useful for any clinician familiar with the invention of Tal, thereby allowing for users who are accustomed to either flashback visualized through translucent catheters or users who are accustomed to flashback viewed through window (30) to each use the device .
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0192545 (“Voorhees”) as discussed above, and further in view of U.S. Patent No. 4,917,669 (“Stocking”)
Regarding Claim 7, Voorhees discloses the invention substantially as claimed except that the device further comprises a guide wire. However, such guidewires are well-known in the art. For example, Stocking describes a related insertion tool (10) comprising an insertion assembly (infer alia 20), a needle (27), and a catheter (12) related in form and function to the arrangement described by Voorhees. Stocking further describes a guide wire (32) disposed within the hollow needle (see e.g. Fig, 1) and comprising a proximal end (circa 46) disposed at or near the needle hub (see Fig. 2), wherein a distal end of the guide wire is configured to be advanced distally within the hollow needle such that the distal end extends out of the sharp distal tip of the needle body (see Fig, 2), Stocking describes that such a configuration beneficially permits tracking of the catheter/needle during vascular access (see Detailed Description, Par. 3). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the insertion fool of the invention of Voorhees with a retractable guidewire, as disclosed by Stocking, in order to permit improved tracking of the needle and catheter within the vasculature thereby reducing the risk of over travel of the needle and unintended puncturing of the far side of the vascular wall.
Claim(s) 5, 7, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 102 U.S. Patent No. 4,917,669 (“Bonaldo”) as applied above, and further in view of U.S. Patent No. 4,917,669 (“Stocking”).
Regarding Claims 5 and 9, Bonaldo discloses the invention substantially as claimed except the insertion assembly comprises “a base configured to be releasable engaged to the catheter hub”. Rather, Bonaldo appears to illustrate the catheter hub to only be engaged with the nose of the needle hub, explicitly. However, Stocking discloses a related insertion tool (10) comprising a related insertion assembly (20) wherein the insertion assembly comprises a base (i.e. distal end  - 18) having a connecting geometry to configured to be releasably engaged to a catheter hub (14) via a corresponding threaded portion (16) such that it can be removed and replaced as needed (see Detailed Description, Par. 4). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the catheter and insertion assembly of Bonaldo to be configured with a threaded engagement such that a base of the insertion assembly can be releasably engaged to the catheter hub, wherein upon engagement of the locking mechanism with the needle the catheter hub may be disengaged from the base so as to separate the catheter from the insertion assembly and needle, as disclosed by Stocking, in order to create a positive connection between the catheter hub and the insertion tool that requires a deliberate user action to remove (i.e. unscrewing via the corresponding threads) in order to prevent accidental release of the catheter hub from the assembly.
Regarding Claim 7, Bonaldo discloses the invention substantially as claimed except that the device further comprises a guide wire. However, such guidewires are .
Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 102 U.S. Patent No. 4,917,669 (“Bonaldo”) as applied above, and further in view of U.S. Publication No. 2003/0153874 (“Tal”).
Regarding Claim 6, Bonaldo discloses the invention substantially as claimed except that the needle comprises a proximal “notch" defined through the sidewall of the needle so as to form a side opening for flashback of blood. However, Tai discloses a related vascular access device (see e.g. Fig. 4) comprising a needle (142) configured to be coaxially received within a catheter (see e.g. 150 and/or 160) wherein the needle includes not only a fenestration/opening at the sharp distal tip (176), but also a 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (Pg. 9) that “[t]he “longitudinal slot” of Bonaldo is understood to be a slot “formed” in the inserted housing, which differs from the “track” of the present application. For example, the “track” is required to be “coupled” [to] the insertion 
Applicant first appears to be suggesting that a “slot” cannot be a “track”, however Examiner submits that the author of a patent application is entitled to be his/her own lexicographer and therefore there will logically persist a difference in the precise language used between two patent documents. A “track” is understood to be defined as “the course along which something moves or progresses”, see Merriam-Webster’s Online Dictionary - whereby such a “track” is understood to include both a rail upon which another body follows (like a railroad track) or a groove/slot (like the “track” of a phonograph record). As such, Examiner submits that the “slot” of Bonaldo comprises a clear “track” which serves to define a course along which hub (16) is constrained to move/progress.
The term “coupled” is defined as “to connect for consideration together”, “to join for combined effect”, see Merriam-Webster’s Online Dictionary, whereby in Bonaldo the slot/track is clearly joined with/combined with/and connected to the remainder of the insertion assembly to define an integrated part thereof. Examiner first notes that the term “coupled” is never explicitly used to define the relationship between the track (30) and any other component of the device. Furthermore, Examiner further notes that the phrase “insertion assembly” is not explicitly used in Applicant’s instant disclosure. Examiner notes that while there is no ad haec verba requirement that the claim 
Specifically, in the instant case the “insertion assembly” is claimed as comprising (i) a catheter and (ii) a locking mechanism and that the (b) insertion assembly is recited separately from the (c) a track. The “track” is defined by reference numeral (30 – Fig. 6A) which appears to include the “locking mechanism” (128) as an incidental part thereof – as such, it would appear that as disclosed, the “track” is actually considered to be a subcomponent of the “insertion assembly” and not a wholly separate and distinctive component. Specifically, if the “locking mechanism” is claimed as part of the “insertion assembly” and is disclosed as being an incidental component of the track (see Fig. 6A) then logically, the “track” must, itself, be part of the “insertion assembly” therefore creating clear confusion as to the metes and bounds to “a track coupled to the insertion assembly”.
In the instant case Bonaldo discloses the slot/track (34) is joined/connected/combined as part of the introducer assembly via being operatively formed in the housing (12) – the housing being removably coupled with the catheter hub (62) to form a conjoint assembly. As such, it is held that Bonaldo is commensurate in scope with the metes and bounds of the instant claim terminology as best understood by analysis of the claims in light of the specification – therefore the claims, as written, are not distinctive over Bonaldo as characterized in the above action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/13/2021